UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8335


WILLIAM ARTHUR HENLEY, a/k/a William Henley, a/k/a William
H. Henley, formerly #247392 and #178816,

                  Plaintiff - Appellant,

             v.

GERALD   ATKINSON,  Officer   of  Richland     County    Sheriff
Department sued in individual capacity,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Bruce H. Hendricks, Magistrate
Judge. (8:06-cv-02420-BHH)


Submitted:    May 29, 2009                  Decided:    June 16, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Arthur Henley, Appellant Pro Se. William Henry Davidson,
II, Robert David Garfield, Joel Steve Hughes, Andrew Lindemann,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William       Arthur     Henley      appeals    the     district        court’s *

orders denying relief on his 42 U.S.C. § 1983 (2006) action,

pursuant    to   the      jury’s     verdict.        Henley   has     not      provided    a

transcript,      and     he    fails    to    establish       a    basis       to   have   a

transcript prepared at government expense.                        28 U.S.C. § 753(f)

(2006).    We have reviewed the existing record and the issues

Henley    raises    on    appeal,      and    find    no    grounds    for      appellate

relief.    Accordingly, we affirm the district court’s order.                            See

Henley v. Atkinson, No. 8:06-cv-02420-BHH (D.S.C. filed Oct. 1,

2008 & entered Oct. 2, 2008).                    We deny Henley’s motions for a

transcript at government expense and for appointment of counsel

and   dispense     with       oral   argument     because     the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                    AFFIRMED




      *
          The parties consented to proceed                    before       a    magistrate
judge.     28 U.S.C. § 636(c) (2006).



                                             2